Citation Nr: 9902380	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-29 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right wrist fracture and, if so, whether all the evidence 
both old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied a claim by the veteran 
seeking entitlement to service connection for a right wrist 
fracture because no new and material evidence had been 
submitted.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for a right wrist fracture and is seeking 
to reopen that claim with new and material evidence.  
Specifically, the veteran asserts that, while his injury pre-
existed service, it was aggravated by service.

The Board notes that the most recent RO decision concerning 
this claim is dated May 1995.  In that decision, the RO 
denied the veterans claim, determining that new and material 
evidence had not been submitted to reopen the claim.  In 
doing so, the RO defined new and material evidence as that 
which provides a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome.  This rationale 
was reiterated in the ROs May 1995 Statement of the Case.

Under applicable statutory law, [n]ew and material 
evidence is defined as that not previously submitted to 
the agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a)  
(1998).

The regulations pertaining to new and material evidence have 
been interpreted in the case law as requiring a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is new and, if so, 
(2) whether it is material in the sense of being relevant 
to and probative of the issue at hand in the case.  

Historically, a third step was also presented, namely a 
determination as to whether the additional evidence raised a 
reasonable possibility of changing the previous disallowance 
of the claim.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Evans, 9 Vet. App. 273  (1996) (citations omitted).  However, 
in Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit recently held 
that this third element for new and material evidence (i.e. 
that it raise a reasonable possibility of changing the 
previous disallowance) was not a reasonable interpretation of 
the regulatory provisions pertaining to new and material 
evidence, namely 38 C.F.R. § 3.156(a).  It held that the 
third element imposed a higher burden than was authorized by 
the regulations and, thus, was incorrect to apply.  Hodge v. 
West, 155 F.3d at 1364.

Obviously, the Hodge case was decided prior to the ROs 
adjudication of this case.  Nevertheless, because the ROs 
decision relied, in part, on an element of the new and 
material evidence analysis that is no longer considered a 
reasonable interpretation of the statutory law governing new 
and material evidence, i.e. 38 C.F.R. § 3.156(a)  (1998), the 
Board finds that this case should be revisited by the RO 
prior to appellate review.

Accordingly, to ensure compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should review the veterans 
claim to determine whether new and 
material evidence has been submitted to 
reopen his claim of entitlement to 
service connection for a right wrist 
fracture.  It is important that this 
analysis be conducted pursuant to 
38 C.F.R. § 3.156(a)  (1998), and in 
light of the United States Court of 
Appeals for the Federal Circuits 
decision in Hodge v. West, 155 F.3d 1356  
(1998).  If, and only if, it is 
determined that the claim should be 
reopened pursuant to 38 U.S.C.A. § 5108 
(West 1991), the RO should then undertake 
a de novo review of the entire record to 
determine if all of the evidence, both 
old and new, warrants a grant of 
entitlement to service connection.  

2.  If the decision remains adverse to 
the veteran, he and his representative 
should be issued a Supplemental Statement 
of the Case.  The RO should ensure that 
any Supplemental Statement of the Case 
furnished to the veteran contains all 
relevant statutory and regulatory 
provisions that were not set forth in the 
Statement of the Case.  The veteran and 
his representative should be provided 
with a reasonable period of time within 
which to respond. 

The case should thereafter be returned to the Board for 
further appellate review, as appropriate.  The purpose of 
this REMAND is to ensure satisfaction of due process 
requirements.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of this appeal.  
No action is required by the veteran until he receives 
further notice, but he is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
